                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 3M COMPANY,                                   §
                                               §
        Plaintiff,                             §
                                               §          CAUSE NO. 1:20-CV-697-LY
 v.                                            §
                                               §
 NEXUS MEDICAL LLC,                            §
 VINASIA CHE TAO LLC, and                      §
 DOES 1-10,                                    §
                                               §
        Defendants.                            §

       DEFENDANT VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO
      PLAINTIFF’S APPLICATION FOR A TEMPORARY RESTRAINING ORDER,
      PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED DISCOVERY

      Defendant VinAsia Che Tao, LLC (“VinAsia”) files its Response in Opposition (“Response”)

to Plaintiff 3M Company’s (“3M” or “Plaintiff”) Application for A Temporary Restraining Order,

Preliminary Injunction and Motion for Expedited Discovery (“Application”), and shows the Court

the following:

                                   I.      INTRODUCTION

1.       Plaintiff claims that “Defendants are running a scam designed to exploit the high demand

for personal protective equipment (“PPE”) during one of the largest public heath crises in modern

history.” See Dkt. 8-2 at page 8. Remarkably, Plaintiff makes this bold statement without any

admissible evidence against VinAsia. Indeed, Plaintiff in its Petition and Application group

VinAsia in with Nexus Medical throughout referring to them collectively as “defendants,” and

making broad stroke accusations against the “defendants.” To the contrary, VinAsia has not

infringed on Plaintiff’s mark. Further, VinAsia is no longer operating in the United States.




VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |1
                                      II.    AUTHORITY

2.     A list of the cases and authority relied upon in this Response is as follows:

       •   Fed. R. Evid. 801 – 807;

       •   Fed. R. Evid. 901 – 903;

       •   Elvis Presley Enterprises, Inc. v. Capece, 141 F.3d 188, 193 (5th Cir. 1998)

       •   Fuji Photo Film Co. v. Shinohara Shoji Kabushiki Kaisha, 754 F.2d 591 (5th Cir.
           1985)

       •   El Pollo Loco, S.A. de C.V. v. El Pollo Loco, Inc., 344 F. Supp. 2d 986 (S.D. Tex.
           2004)

                            III.    OBJECTIONS TO EVIDENCE

3.     A look at the purported evidence, however, proffered against VinAsia shows that Plaintiff

has failed to meet its burden with respect to VinAsia. References to VinAsia only appear twice in

documents supporting the Application. Once in exhibit 4 and to the Declaration of William Gordon

Childs [Dkt. 10] (“Childs Affidavit”), and once in exhibit 7 to the Childs Affidavit.

A. The letter from Thompson & Knight is Inadmissible Hearsay and has no connection to
   VinAsia

4.     The Childs Affidavit mentions VinAsia in paragraphs 7, 9, and 12. Mr. Childs, however,

provides no personal knowledge, or facts for that matter, that show any connection or partnership

between VinAsia and Nexus Medical. Mr. Childs states in paragraph 7 that Plaintiff received a

letter from an attorney at Thompson & Knight, Austin Smith, on May 7, 2020, referencing VinAsia

(“TK Letter”). The relevant letter is Exhibit 7 to the Childs Affidavit and is discussed further in

paragraph 12 of the affidavit.

5.     The TK Letter states “Nexus Medical and VinAsia Che Tao, LLC and Instadose have an

agreement to provide access to 3M production for their clients.” [Dkt. 10-1, Exhibit 7.] The TK

Letter provides no evidence of wrongdoing by VinAsia and it is objectionable on its face.



VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |2
6.      All the statements therein are hearsay without exception. Fed. R. Evid. 801 – 807. There is

no statement contained in the TK Letter from VinAsia. Mr. Smith does not purport to represent

VinAsia or have any authority to speak on behalf of VinAsia. The TK Letter is not authenticated

and does not otherwise qualify as a business record. Id. and Fed. R. Evid. 901 – 903. The TK Letter

also fails to provide any insight as to where Mr. Austin may have gotten this information or that it

is reliable in any way.

7.      Even more troubling is that any credibility the TK Letter might have had as to VinAsia is

discredited by the Childs Affidavit in paragraph 8. [Dkt. 10.] The Childs Affidavit clearly indicates

that the TK Letter is not to be trusted and that all the information contained therein is false. Further,

the Childs Affidavit goes on to hold that the TK Letter was disavowed by Thompson & Knight’s

general counsel and was written by a rogue former associate that made false representations and

had no authority to speak on behalf of Thompson & Knight. [Dkt. 10, paragraph 8.] It defies logic

that Plaintiff wants to rely on correspondence that is so obviously fraudulent and written by a third-

party to show wrongdoing on behalf of VinAsia.

B. The Purported Letter in Exhibit 4 is Inadmissible Hearsay and is not Evidence

8.      Exhibit 4 is a letter that purports to be on VinAsia letterhead and allegedly is being directed

to Instadose Pharma Ltd. (“Purported Letter”). The Purported Letter is similarly inadmissible

hearsay, is not authenticated, and provides no evidence against VinAsia. In short, VinAsia

vehemently denies that it prepared or had any involvement with the Purported Letter; VinAsia

intends to supplement this response with an affidavit confirming the foregoing.

9.      The Childs Affidavit states that the Purported Letter was received through Plaintiff’s fraud

reporting portal. The Purported Letter is not signed, there is no evidence that the Purported Letter

was prepared by anyone at VinAsia, that it was an authorized communication from VinAsia, that




VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |3
it was ever sent to Instadose Pharma Ltd. (no address for Instadose is provided), no evidence of

who provided it to the fraud reporting portal, etc. In short, it is not evidence of any wrongdoing on

behalf of VinAsia.

                 IV.       NO SHOWING OF USE OF PLAINTIFF’S MARK

10.    As detailed above, there is no reliable evidence submitted that VinAsia has indeed used

Plaintiff’s mark. An important element of Plaintiff’s claim is a showing that VinAsia made use of

the mark in question Elvis Presley Enterprises, Inc. v. Capece, 141 F.3d 188, 193 (5th Cir. 1998).

11.    As detailed above, there is no basis to conclude that the Purported Letter was prepared by

VinAsia or sent to any third-parties, and thus no basis to conclude that there has been, or will be,

any conduct by VinAsia that could potentially cause consumer confusion. Likelihood of confusion

is…the central issue in any suit for trademark infringement. Fuji Photo Film Co. v. Shinohara

Shoji Kabushiki Kaisha, 754 F.2d 591, 594 (5th Cir. 1985). Since there is no use of Plaintiff’s mark

by VinAsia, Plaintiff will not suffer irreparable harm.

                      V.    OBJECTION TO EXPEDITED DISCOVERY.

12.    Plaintiff has failed to make a showing of good cause for expedited discovery as to VinAsia.

El Pollo Loco, S.A. de C.V. v. El Pollo Loco, Inc., 344 F. Supp. 2d 986, 991 (S.D. Tex. 2004).

VinAsia’s records are primarily based in Vietnam. Given COVID-19, the time difference, and the

extreme distance, VinAsia would surely be prejudiced in having to produce records on an

expedited schedule.

13.    This is especially true in light of the fact that VinAsia is no longer doing business in the

United States, it was a victim of Nexus Medical as well, and there has been no showing by the

Plaintiffs that VinAsia has used Plaintiff’s Mark. Plaintiff merely concludes on page 29 of its




VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |4
Application that “infringement is ongoing and continuous.” [Dkt. 8-2, page 29.] There is no

evidence in the record supporting that statement as to VinAsia.

                                       VI.     CONCLUSION

        VinAsia prays that this Court (1) deny Plaintiff’s Application for Temporary Restraining

Order and Permanent Injunction; (2) deny Plaintiff’s Motion for Expedited Discovery; and (3)

grant VinAsia all other and further relief to which it is justly entitled.

                                                Respectfully submitted,

                                                LIBBY SPARKS WILLIS STARNES PLLC
                                                5950 Berkshire Lane, Suite 200
                                                Dallas, TX 75225
                                                T: 214-390-2300
                                                F: 214-390-9965



                                                Ryan A. Starnes
                                                State Bar No. 24070669
                                                rstarnes@libbysparks.com
                                                ATTORNEYS FOR DEFENDANT
                                                VINASIA CHE TOA, LLC




VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |5
                                CERTIFICATE OF SERVICE

        On July 31, 2020 I electronically submitted the foregoing document with the clerk of court
for the U.S. District Court, Western District of Texas, using the electronic case filing system of
the court pursuant to Local Rule CV-5. I hereby certify that I have served a copy of the foregoing
on the following via e-mail:

 Michael W. O’Donnell                             Paul Trahan
 mike.odonnell@nortonrosefulbright.com            Paul.trahan@nortonrosefulbright.com
 Aimeé Vidaurri                                   NORTON ROSE FULBRIGHT US LLP
 aimee.vidaurri@nortonrosefulbright.com           98 San Jacinto Boulevard, Suite 1100
 NORTON ROSE FULBRIGHT US LLP                     Austin, Texas 78701
 Frost Tower
 111 W. Houston Street, Suite 1800                ATTORNEYS FOR PLAINTIFF 3M
 San Antonio, Texas 78205                         COMPANY

 ATTORNEYS FOR PLAINTIFF 3M
 COMPANY

 Nexus Medical LLC                                Jim Fultz
 108 E. Trailmoor, Suite 6                        Nexus Medical LLC
 Fredericksburg, Texas 76824                      108 E. Trailmoor, Suite 6
 info@nexusmedicalproducts.com                    Fredericksburg, Texas 76824
                                                  jim@nexusmedicalproducts.com

 Vicky Lynn Outlaw                                George Burl Outlaw
 Nexus Medical LLC                                Nexus Medical LLC
 108 E. Trailmoor, Suite 6                        108 E. Trailmoor, Suite 6
 Fredericksburg, Texas 78624                      Fredericksburg, Texas 78624
 vicky.burl@gmail.com                             burloutlaw@gmail.com
 vicky.outlaw1@gmail.com
 vicky.outlaw@yahoo.com
 vickyjohnson2@aol.com
 burloutlaw@aol.com

 David Schiller                                   David Schiller
 Nexus Medical LLC                                4108 Kirkmeadow Lane
 108 E. Trailmoor, Suite 6                        Dallas, Texas 75287
 Fredericksburg, Texas 78624                      davids1071@yahoo.com
 david@nexusmedicalproducts.com




                                             Ryan A. Starnes




VINASIA CHE TOA, LLC’S RESPONSE IN OPPOSITION TO PLAINTIFF’S APPLICATION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED
DISCOVERY                                                              Page |6
